Citation Nr: 1816940	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-03 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1967 to August 1969, including service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was remanded by the Board in November 2013 and March 2015.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is not shown to have been present during his military service, or for many years thereafter, nor is it shown to be related to the Veteran's military service, to include as the result of any incident or loud noise exposure in service.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1112, 1113, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

When this case was before the Board in November 2013, the Board granted the Veteran's request to reopen his claims of entitlement to service connection for bilateral hearing loss disability and tinnitus, and remanded the reopened claims for further development.  In remand directives, the Board instructed the RO to schedule the Veteran for a VA examination to determine the etiology his current bilateral hearing loss and tinnitus.  The Veteran was afforded a new VA audiological examination in December 2013.  Subsequently, the case was returned to the Board for appellate review.

In March 2015, the Board again remanded the issues on appeal and instructed the RO to obtain a supplemental medical opinion from the December 2013 VA examiner.  In particular, the Board noted that in-service noise exposure was conceded and asked the VA examiner to render another opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus, assuming the credibility Veteran's reported in-service exposure to hazardous military noise.  A supplemental medical opinion was obtained in June 2015.  The case was returned to the Board for appellate review.  

Having afforded the Veteran the proper examinations of his claimed disabilities and obtained proper medical opinions regarding those disabilities, the Board finds that the directives of its November 2013 and March 2015 remands have been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271(1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
II.  Service Connection

Service connection may be established for a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus . . . as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Id.

Determinations regarding service connection are based on a review of all of the evidence in the record, including all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2017).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469.  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation.").

To prevail, a claimant need only demonstrate that there is an approximate balance of positive and negative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Thus, to deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Bilateral Hearing Loss

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  He attributes his current hearing loss to hazardous noise exposure during active duty service.  In particular, the Veteran claims that he stood guard every two days when he was stationed in Vietnam.  The Veteran also recalls that he was exposed to the noise from gun fire and artillery fire at that time.    

As an initial matter, the Veteran's Report of Separation, Form DD-214, shows that his military occupational specialty was personnel specialist.  Moreover, the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis regarding bilateral hearing loss.  The Veteran had hearing that was considered normal for VA purposes during his August 1967 entrance examination and during his August 1969 separation examination.  38 C.F.R. § 3.385.  On the Report of Medical History that accompanied his August 1969 separation examination, the Veteran specifically denied having any hearing loss.  Nevertheless, these examinations show a definite pure tone threshold shift from entrance to separation, which further corroborates the Veteran's reports of exposure to acoustic trauma in service.  

The Veteran filed his original claim seeking service connection for bilateral hearing loss in July 2011.  Subsequently, the Veteran was afforded a VA audiological examination in November 2011.  According to the examiner, the Veteran reported that his hearing loss only began six to seven years ago.  Audiological examination revealed pure tone thresholds, in decibels, as follows:

VA Examination, November 2011
HERTZ
500
1000
2000
3000
4000
RIGHT
25
30
35
35
35
LEFT
25
25
30
30
50
Using the Maryland CNC word list, the examiner found that the Veteran's speech recognition score was 94 percent for his right ear and 96 percent for his left ear.  The examiner noted that the Veteran's word recognition scores were excellent bilaterally.  Based on these findings, the examiner provided a diagnosis of normal to moderate sensorineural hearing loss bilaterally, with speech recognition thresholds in agreement in pure tone test results.  See 38 C.F.R. § 3.385.  Thereafter, the examiner opined that it is "less likely than not" that hearing loss is related to military service because there were no complaints of hearing loss in the Veteran's service treatment records and because he identified that his hearing loss only began six to seven years prior to this examination.

In his December 2011 notice of disagreement, the Veteran asserted that he believed his hearing loss began while he was stationed in Vietnam as a result of performing perimeter guard duties and being exposure to noise from artillery fire and rifle fire.  He also clarified that the VA examiner asked him if he had tinnitus for at least six to seven years and that he responded affirmatively and indicated that he recalled having tinnitus back when he was in the military.  He also indicated that he told the VA examiner that he had difficulty with his hearing starting in the military.

The Veteran underwent a second VA audiological examination in December 2013.  Audiological examination revealed pure tone thresholds, in decibels, as follows: 
   
VA Examination, December 2013
HERTZ
500
1000
2000
3000
4000
RIGHT
25
30
35
30
35
LEFT
30
25
35
35
45

Using the Maryland CNC word list, the examiner found that the Veteran's speech recognition score was 94 percent for his right ear and 96 percent for his left ear.  Based on these findings, the examiner diagnosed the Veteran as having bilateral sensorineural hearing loss in the frequency range of 500 to 4000 Hertz and in the frequency range of 6000 Hertz or higher).  See 38 C.F.R. § 3.385.  Thereafter, the examiner opined that it is "less likely than not" that hearing loss is related to military service.  In support, the examiner explained the following:

Upon enlistment and separation hearing was within normal limits bilaterally.  Hearing was well within normal limits bilaterally at separation with no significant shifts.  The Veteran also has very minimal hearing loss at all ratable frequencies and does not indicate noise exposure.  With normal hearing at separation the current hearing loss clearly had a delayed onset.  The Veteran was seen in 2011 for a C&P exam and reported the onset of his hearing loss as 6 to 7 years ago, but today he is reporting hearing loss while in service.  Due to the variability of statements between the interviews, it leaves some doubt as to the credibility of the Veteran's testimony. Therefore the original statements made by the Veteran must be conceded as most accurate and most reliable and therefore used as true.  

In its landmark report Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006), the Institute of Medicine stated that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  Institute of Medicine stated, and I quote: "There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  This study remains the definitive consensus in this matter.

The examiner concluded that the Veteran's bilateral hearing loss was not caused by or a result of his military noise exposure.

In its March 2015 remand, the Board observed that the December 2013 VA examiner predicated her opinion, at least in part, on the Veteran's reliability as a historian and the fact that during his November 2011 VA examination, he "reported the onset of his hearing loss as 6 to 7 years ago, but today he is reporting hearing loss while in service."  Noting that in-service noise exposure was conceded, the Board asked the VA examiner to render another opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus, assuming the credibility Veteran's reported in-service exposure to hazardous military noise.  

In June 2015, the RO obtained a supplemental medical opinion from the same VA examiner who conducted the December 2013 VA audiological examination.  Based on a review of the electronic claims file, the VA examiner reiterated a significant portion of her previous medical opinion but added, "Acoustic damage is not supported while in service from the audiometric data.  The severity of the hearing loss seen in 2013 DOES NOT support a hearing loss onset of 44 years prior.  If the hearing loss onset was while in service, then it would be more severe at that point.
[However, there was] normal hearing at separation [and] this clearly documents a delayed onset of the hearing loss."  

Based on a longitudinal review of the record, the Board finds that service connection for bilateral hearing loss is not warranted.  First, the Board finds that the Veteran's current bilateral hearing loss meets the criteria for a disability for a hearing impairment for VA compensation purposes.  38 C.F.R. § 3.385.  Moreover, his statements and testimony are competent evidence to relate a history of noise exposure during service.  See Hickson, 12 Vet. App. at 253; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, as previously noted, based on the Veteran's statements, and with consideration of the circumstances of the his military service, the Board finds that the Veteran is a reliable historian and that his reports of perimeter guard duty and exposure to weapons fire during his service in Vietnam are credible.  Therefore, exposure to loud noise during active military service is conceded.

Nevertheless, the Board concludes that service connection is not warranted for the Veteran's bilateral hearing loss.  His service treatment records are negative for any complaints, diagnosis, or treatment regarding bilateral hearing loss while on active duty.  Similarly, there is no probative evidence of the presence of sensorineural hearing loss to a compensable degree within one year following the Veteran's discharge from service.  Therefore, sensorineural hearing loss cannot be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Due consideration has been given to the Veteran's statements regarding the onset of his bilateral hearing loss.  However, the first objective post-service medical evidence referencing complaints or treatment for bilateral hearing loss is not shown until his November 2011 audiological evaluation, approximately 44 years after the Veteran was discharged from active duty service.  This period without any complaints or treatment is evidence that weighs heavily against the Veteran's claim, as well as his inconsistent statements regarding the onset of the disability. 

Finally, the Board observes that there is no probative medical evidence linking the Veteran's current bilateral hearing loss to his military noise exposure.  As discussed above, the Veteran was afforded VA audiological examinations in November 2011 and December 2013.  After reviewing the evidence of record, evaluating the Veteran, and with consideration of his statements, both VA examiners opined that the Veteran's current bilateral hearing loss was not caused by or a result of military service, to include military noise exposure.  

Significantly, the examiner explained that given the severity of the Veteran's bilateral hearing loss, it would not have been recurrent since service.  The Board finds that these medical opinions are the most probative regarding the relationship between the Veteran's current bilateral hearing loss and his military service.  Both VA examiners provided their opinions after reviewing the complete evidence of record, performing a comprehensive diagnostic evaluation of the Veteran, and considering the Veteran's statements.  Moreover, both VA examiners provided well-supported medical opinions based on their examination findings.  Although the December 2013 VA examiner based her original opinion, in part, on the Veteran's credibility as a historian, when asked to assume in-service noise exposure, the examiner provided a June 2015 supplemental medical opinion that reached the same conclusions but added sound rationale in support of those conclusions.  Specifically, the VA examiner opined, "Acoustic damage is not supported while in service from the audiometric data.  The severity of the hearing loss seen in 2013 DOES NOT support a hearing loss onset of 44 years prior.  If the hearing loss onset was while in service, then it would be more severe at that point.  [However, there was] normal hearing at separation [and] this clearly documents a delayed onset of the hearing loss."  Additionally, the VA examiner observed that the Institute of Medicine has found no scientific basis on which to conclude that a hearing loss that appears many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  

As the preponderance of the evidence is against a link between the Veteran's current hearing loss to his inservice noise exposure, service connection cannot be established.  Hogan v. Peake, 544 F.3d 1295, 1297 (Fed. Cir. 2008).  Accordingly, service connection is not warranted.  Gilbert, 1 Vet. App. at 54; 38 C.F.R. § 5107.

B.  Tinnitus

The Veteran is seeking entitlement to service connection for tinnitus which he attributes to loud noise exposure during active service.  Specifically, the Veteran claims that he stood guard every two days when he was stationed in Vietnam.  He recalls that he was exposed to the noise from gun fire and artillery fire at that time.

As an initial matter, the Veteran's service treatment records, including his August 1967 induction examination and his August 1969 separation examination, are completely silent for any complaints, treatment, or a diagnosis of tinnitus.  While these records reflect that he performed the duties of a personnel specialist while on active duty, the Board has previously found the Veteran to be a reliable historian based on the Veteran's credible reports of perimeter guard duty and exposure to weapons fire during his service in Vietnam.  As the Veteran's statements about in-service noise exposure are consistent with his circumstances of service and because the Veteran is competent to relate a history of noise exposure during service, there is no reason to doubt the credibility of his statements regarding military noise exposure.  As such, the Veteran's exposure to acoustic trauma in service has been conceded.  

When the Veteran filed his March 2006 claim, he indicated that his tinnitus in both ears began in October 2005.  However, in a July 2011 statement, the Veteran clarified that he has experienced tinnitus ever since his exposure to loud noise in service.  In an August 2011 statement, the Veteran reiterated his belief that his tinnitus "had its inception while [he] was stationed in Vietnam operating as a clerk/perimeter guard."  He noted exposure to noise from outgoing artillery fire and gun fire.

In November 2011, the Veteran was afforded a VA audiological examination.  According to the VA examiner, the Veteran reported constant, bilateral tinnitus with an onset of "six or seven years ago."  He described the tinnitus as "ringing."  The examiner noted the Veteran's report that he mainly performed clerical work and was a personnel specialist while on active duty.  The examiner also noted the Veteran's report that he performed guard duty two out of every three days on the outposts, that he was exposed to noise from incoming bombardments; that he went on overnight patrols off the base and experienced combat situations; and that hearing protection was not available.  The Veteran denied a history of civilian occupational and recreational noise exposure.  After evaluating the Veteran, the examiner indicated that the service treatment records were negative for complaints of tinnitus and that his in-service examinations showed normal hearing bilaterally.  The examiner then opined, "Given the fact that the Veteran did not incur acoustic damage from service, the delay of onset of symptoms until six or seven years ago and that there were no complaints of . . . tinnitus in the service medical records, it is my opinion, that it is less likely than not that . . . tinnitus is related to military service."

In his December 2011 notice of disagreement, the Veteran again explained the circumstances which he contends resulted in his tinnitus.  He also clarified that, "When I saw [the VA] examiner, I was asked if I had the tinnitus for at least 6 to 7 years and I answered that and much longer starting back in the military."
The Veteran was afforded another VA audiological examination in December 2013.  The VA examiner reported the following:

[The Veteran] stated he served in the Army from 1967-1969.  Worked in the infantry division, guard on a post and also worked as a guard every other day.  He stated he would do paperwork during the day.  He experienced excessive noise in the form of rifles and explosions of the artillery from outgoing sources.  He stated he was exposed every other day.  Hearing protection was only used by the people using the artillery, but he did not wear because he was not using the artillery.  He stated he was in Vietnam for one year.

The Veteran denied a history of recreational noise exposure.  He also reported having bilateral constant tinnitus, with an onset while he was serving in the military.  The examiner then opined that the Veteran's tinnitus was "less likely than not" caused by or a result of his military noise exposure.  In support, the examiner observed that there are no records to support the onset of tinnitus in service.  Specifically, the examiner noted the following:

The audiometric data in the service medical records DOES NOT support acoustic trauma.  The Veteran was seen in 2011 for a C&P exam and reported the onset of his tinnitus as 6 to7 years ago, but today he is reporting the onset as while in service.  Due to the variability of statements between the interviews, it leaves some doubt as to the credibility of the Veteran's testimony.  Therefore the original statements made by the Veteran must be conceded as most accurate and most reliable and therefore used as true.

Tinnitus is a symptom not a disease.  A wide range of conditions can cause tinnitus.  It often occurs as a result of some inner ear or auditory nerve problem, but it is also seen with a wide range of other problems.  Examples of these are head or neck injury, cardiovascular disease, thyroid diseases or a reaction to drugs.  Some common causes include: alcohol use in excess, middle ear tumor, over exposure to loud noise, aspirin in heavy doses, too much ear wax, Meniere's disease, caffeine, high blood pressure, nicotine, certain drugs, inner ear infection, and auditory nerve tumor.

The December 2013 VA examiner concluded that the Veteran's records do not support acoustic trauma and that there are no records supporting the onset of the tinnitus while in service.

Pursuant to the Board's March 2015 remand, the RO asked the December 2013 VA examiner to consider the Veteran's reports of onset and continuity of tinnitus in service to be credible and opine as to whether the Veteran's current tinnitus was caused by or related to his conceded in-service acoustic trauma.

In a December 2015 supplemental medical opinion, the VA examiner reiterated much of the same opinion that she provided in December 2013, adding that the Veteran presented with a delayed onset of tinnitus.  The examiner then observed that noise-induced tinnitus would occur at the time of exposure and not years later. She noted that, while in service, the Veteran reported doing paperwork during the days and had random noise exposure from outgoing sources.  Based on these facts, the examiner concluded that the Veteran was not exposed consistently or on a regular basis and therefore his claimed acoustic damage was not supported by the evidence of record.

After a comprehensive review of the record, the Board finds that service connection is warranted for the Veteran's tinnitus.  The fact that the Veteran currently has tinnitus remains undisputed.  Additionally, the Board previously conceded that the Veteran was likely exposed to loud noise while on active duty.  Therefore, the central issue is whether the Veteran's current tinnitus was caused by his conceded military noise exposure.  

Despite the medical opinions of the November 2011 and December 2013/June 2015 VA examiners, to include their observations about the lack of in-service evidence of tinnitus, as well as the indication that the Veteran claimed that his tinnitus symptoms began only six to seven years ago, the Veteran has clearly stated that he was aware of tinnitus beginning during his military service and that the tinnitus has continued since that time.  Additionally, he has provided statements that clarify that the November 2011 VA examiner misinterpreted his assertions regarding the onset and continuity of his tinnitus symptoms.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain, 27 Vet. App. at 274-75; see also Jandreau, 492 F.3d at 1376-77.  Here, the Board finds that the Veteran's statements are competent and credible evidence regarding his in-service noise exposure and the observable symptoms of tinnitus that he has experienced since he separated from active duty service.  See Layno, 6 Vet. App. at 469-470; Charles, 16 Vet. App. at 374.  Moreover, the Board finds that the Veteran's statements regarding the onset and nature of his ongoing tinnitus are probative evidence in support of his claim.  Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

As the evidence for and against the claim of entitlement to service connection for tinnitus is in equipoise, reasonable doubt must be resolved in favor of the Veteran. Accordingly, entitlement to service connection for tinnitus is warranted. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


